


Exhibit 10.1






FIFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Fifth Amendment to Loan and Security Agreement (“Amendment”) is dated as of
May 15, 2014 by and among CARS ACQUISITION LLC, a Georgia limited liability
company, CAR FINANCIAL SERVICES, INC., a Georgia corporation, CAR FUNDING II,
INC., a Nevada corporation, and CONSUMER AUTO RECEIVABLES SERVICING, LLC, a
Georgia limited liability company, FORTIVA HOLDINGS, LLC, a Georgia limited
liability company, FORTIVA FUNDING, LLC, a Georgia limited liability company,
and FORTIVA CAPITAL, LLC, a Georgia limited liability company (collectively, the
“Borrowers” and each individually is referred to as a “Borrower”), WELLS FARGO
BANK, N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent
for Lenders (“Agent”), and the financial institutions a party hereto as lenders
(collectively, the “Lenders” and each is a “Lender”).


BACKGROUND


A.Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of October 4, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.


B.Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:


1.Amendments.
(a)Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are amended and restated as follows:
“Borrowing Base” means, as of the date of determination, an amount equal to:
(a)     the lesser of (i) the Principal Advance Rate multiplied by the aggregate
balance of Eligible Principal Receivables of CAR Borrowers and (ii) the Net
Advance Rate multiplied by the aggregate balance of Eligible Net Receivables of
CAR Borrowers, plus
(b)    the lesser of (i) Seventy Percent (70%) multiplied by the aggregate
balance of Eligible Net Fortiva Receivables of Fortiva Borrowers, and (ii) the
Fortiva Sublimit, minus
(c)     reserves established by Agent pursuant to Section 2.1(e).
“Eligible Direct Consumer Loan” means a Direct Consumer Loan which (a) is in
compliance with Borrowers’ underwriting guidelines, (b) has a maximum cash
advance of no more than Four Thousand Dollars ($4,000), (c) has an original term
of no more than twenty four (24) months, (d) such Receivable is secured by a
motor vehicle, and



--------------------------------------------------------------------------------




(e) Borrowers possess and maintain all the franchises, permits, licenses,
certificates of compliance and approval and grants of authority necessary or
required in connection with the origination of such Direct Consumer Loan.
“Eligible Receivables” means, as of the date of determination, Receivables which
are Chattel Paper, which conform to the warranties set forth in Section 4.1
hereof, in which Agent has a validly perfected first priority Lien, and which
are not any of the following: (i) Receivables for which a payment is more than
sixty-one (61) days past due on a contractual basis; (ii) Receivables from (A)
equity holders of any Borrower, (B) any Affiliate or (C) any employee of an
Affiliate; (iii) Receivables subject to litigation or legal proceedings or
Receivables which are subject to bankruptcy proceedings or the account debtor
with respect to which is a debtor under the Bankruptcy Code; (iv) Receivables
which have been restructured or otherwise modified except as may be required by
applicable law (including, without limitation, SCRA and the United States
Bankruptcy Code); (v) for PIPP Receivables the portion of a purchased term in
excess of eighteen (18) months; (vi) Receivables (other than PIPP Receivables)
with remaining terms following purchase in excess of forty (40) months; (vii)
Receivables for which the amount, when aggregated with all other Receivables
originated with respect to a specific dealer or group of related dealers,
exceeds Ten Percent (10%) of all total Receivables of Borrowers then
outstanding, to the extent of such excess; (viii) Receivables which provide for
interest only; (ix) Receivables which provide for a balloon payment in an amount
greater than two hundred percent (200%) of the regularly scheduled payment
amount; (x) Receivables for which the original certificate of title is not
received by Borrowers or Custodian within one hundred twenty (120) days of
origination; (xi) Point of Sale Receivables for which the amount, when
aggregated with all other Point of Sale Receivables, exceeds Ten Percent (10%)
of all total Receivables of Borrowers then outstanding, to the extent of such
excess; (xii) Point of Sale Receivables for which the title and/or lien receipt
is not received by Borrowers or Custodian within sixty (60) days of origination;
(xiii) Receivables for which the related collateral has been assigned for
repossession or has been repossessed; (xiv) Receivables with more than two (2)
extensions during the most recent twelve (12) month period or more than three
(3) extensions in the aggregate; (xv) Receivables not serviced by Servicer for
which the amount, when aggregated with all other such Receivables, exceeds Ten
Percent (10%) of all total Receivables of Borrowers then outstanding, to the
extent of such excess; (xvi) Floor Plan Receivables for which the amount, when
aggregated with the gross Receivable amount of all other of such Receivables,
exceeds the lesser of Twenty Percent (20%) of all total Receivables of Borrowers
then outstanding or Twelve Million Dollars ($12,000,000), to the extent of such
excess; (xvii) Receivables purchased by Borrowers as part of a bulk purchase
with a dealer advance in excess of Two Million Dollars ($2,000,000) without
Agent’s prior written approval; (xviii) Receivables which have not been funded
to the applicable dealer; (xix) Receivables originated on or after the date of
this Agreement which constitute Non-Conforming Collateral; (xx) Receivables
constituting Direct Consumer Loans unless an Eligible Direct Consumer Loan;
(xxi) Receivables for which the account debtor’s chief executive office,
principal place of business or primary residence, as applicable, is not within
one of the fifty states of the United States of America; or (xxii) Receivables
which, in Agent’s reasonable discretion, do not constitute acceptable
collateral.
“Fortiva Sublimit Expiration Date” means May 17, 2015.
“Maturity Date” means October 4, 2017.

2

--------------------------------------------------------------------------------




(b)Interest. Section 2.6(a) of the Loan Agreement is amended and restated as
follows:
(a)    In the absence of an Event of Default hereunder, and prior to maturity,
the outstanding principal balance of the Loan will bear interest at an annual
rate at all times equal to the LIBOR Rate plus the Applicable Margin; provided,
however, during each period that the average outstanding principal balance of
the Loan (excluding for purposes of such determination Advances used by Fortiva
Borrowers) during any calendar month is less than Seventeen Million Five Hundred
Thousand Dollars ($17,500,000) (“Minimum Balance”), Borrowers shall pay interest
for such calendar month at such rate per annum based upon the Minimum Balance.
(c)Optional Prepayments. Section 2.8(a) of the Loan Agreement is amended and
restated as follows:
(a)    Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part without premium or penalty, provided that (i) except as
otherwise contemplated herein, in the event Borrowers repay the Loan in full at
any time (A) prior to the date that is two (2) years prior to the Maturity Date,
Borrowers shall pay a sum equal to One and One-Half of One Percent (1.50%) of
the Maximum Principal Amount as a prepayment fee, (B) during the period
commencing on the date that is two (2) years prior to the Maturity Date through
the date that is one (1) year prior to the Maturity Date, Borrowers shall pay a
sum equal to One and One-Quarter of One Percent (1.25%) of the Maximum Principal
Amount as a prepayment fee, (C) during the one (1) year period prior to the
Maturity Date, Borrowers shall pay a sum equal to One Percent (1.00%) of the
Maximum Principal Amount as a prepayment fee, (ii) in the event Borrowers repay
the solely the Obligations owing by Fortiva Borrowers in full at any time prior
to the Fortiva Sublimit Expiration Date and terminate the Commitments of Lenders
solely with respect to Fortiva Borrowers, Borrowers shall pay a sum equal to Two
Percent (2.0%) of the Fortiva Sublimit as a prepayment fee, (iii) prepayments
shall be in a minimum amount of Ten Thousand Dollars ($10,000) and Ten Thousand
Dollars ($10,000) increments in excess thereof; and (iv) partial prepayments
prior to the Termination Date shall not reduce Lenders’ Commitments under this
Agreement and may be reborrowed, subject to the terms and conditions hereof for
borrowing, and partial prepayments will be applied first to accrued interest and
fees and then to outstanding Advances. Each Borrower acknowledges that the above
described fees are estimates of Lenders’ damages in the event of early
termination and is not a penalty. In the event of termination of the credit
facility established pursuant to this Agreement, all of the Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Credit Documents shall survive any
such termination, and Agent shall retain its liens in the Collateral and all of
its rights and remedies under the Credit Documents notwithstanding such
termination until Borrowers have paid the Obligations to Agent and Lenders, in
full, in immediately available funds, together with the applicable termination
fee, if any.
(d)Schedule V. Schedule V of the Loan Agreement is amended and restated on
Schedule A attached hereto and made part hereof.


2.Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):
(a)Execution and delivery to Agent by Borrowers and Atlanticus of this
Amendment.

3

--------------------------------------------------------------------------------






3.Representations and Warranties. Each Borrower represents and warrants to Agent
and Lenders that:
(a)All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.
(b)The execution and delivery by such Borrower of this Amendment, the Note and
each assignment, instrument, document, or agreement executed and delivered in
connection herewith by such Borrower and the performance by such Borrower of the
transactions herein and therein contemplated (i) are and will be within such
Borrower’s powers, (ii) have been authorized by all necessary organizational
action, and (iii) do not and will not violate any provisions of any law, rule,
regulation, judgment, order, writ, decree, determination or award or breach any
provisions of the charter, bylaws or other organizational documents of such
Borrower, or constitute a default or result in the creation or imposition of any
security interest in, or lien or encumbrance upon, any assets of such Borrower
(immediately or with the passage of time or with the giving of notice and
passage of time, or both) under any other contract, agreement, indenture or
instrument to which such Borrower is a party or by which such Borrower or its
property is bound with failure to comply resulting in a material adverse change
in the business, operations, property (including the Collateral) or financial
condition of such Borrower.
(c)This Amendment, the Note and any assignment, instrument, document, or
agreement executed and delivered by such Borrower in connection herewith will be
valid, binding and enforceable against such Borrower in accordance with its
respective terms.
(d)No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.


4.Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
known claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrowers has
any known claims, offsets, defenses or counterclaims arising from any of Agent’s
or any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers jointly and severally promise to pay to the
order of Agent and Lenders the indebtedness evidenced by the Notes according to
the terms thereof.


5.Collateral. As security for the payment of the Obligations and satisfaction by
Borrowers of all covenants and undertakings contained in the Loan Agreement and
the Credit Documents, each Borrower reconfirms the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.


6.Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirms that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate

4

--------------------------------------------------------------------------------




principal amount of $26,000,000, plus continually accruing interest and all
fees, costs, and expenses, including reasonable attorneys’ fees, incurred
through the date hereof.


7.Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.


8.Acknowledgment of Atlanticus. By execution of this Amendment, Atlanticus
hereby acknowledges the terms and conditions of this Amendment and Atlanticus
hereby ratifies and confirms that the Atlanticus Agreement continues unchanged
and in full force and effect; provided, however, Atlanticus agrees and
acknowledges that the term “Borrower” in the Atlanticus Agreement includes CAR
Borrowers and Fortiva Borrowers.


9.Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.


10.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.


[SIGNATURES ON FOLLOWING PAGES]


    

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.


BORROWERS:
CARS ACQUISITION LLC




By:/s/ Jay Putnam
Name: Jay Putnam
Title: Manager
CAR FINANCIAL SERVICES, INC.




By:/s/ Jay Putnam
Name: Jay Putnam
Title: Director
CAR FUNDING II, INC.




By:/s/ Jay Putnam
Name: Jay Putnam
Title: Director
CONSUMER AUTO RECEIVABLES SERVICING, LLC




By: /s/ Jay Putnam
Name: Jay Putnam
Title: Manager


FORTIVA HOLDINGS, LLC




By: /s/Brian Stone
Name: Brian Stone
Title: Manager
FORTIVA FUNDING, LLC




By: /s/Brian Stone
Name: Brian Stone
Title: Manager
FORTIVA CAPITAL, LLC




By: /s/Brian Stone
Name: Brian Stone
Title: Manager








--------------------------------------------------------------------------------




Acknowledged:


ATLANTICUS HOLDINGS CORPORATION




By:    /s/Rosalind T. Drakeford
Name:    Rosalind T. Drakeford
Title:    Assistant Secretary









--------------------------------------------------------------------------------














AGENT AND LENDER:
WELLS FARGO BANK, N.A.




By: /s/ Thomas M. Romanowski
Name: Thomas M. Romanowski
Title: VP












































































--------------------------------------------------------------------------------




SCHEDULE A TO THE FIFTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT


SCHEDULE V


ADVANCE RATE


Collateral Performance Indicator
 
Principal Advance Rate
 
Net Advance Rate
< 11%
 
65%
 
85%
>11% & < 13%
 
64%
 
84%
>13% & <15%
 
63%
 
83%
>15% & <17%
 
62%
 
82%
>17%
 
60%
 
80%



APPLICABLE MARGIN


(a) through and including September 30, 2014, 4.00% and (b) thereafter, 3.50%.





